Citation Nr: 1114122	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional payment of benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), for the period of enrollment between July 7, 2008 and July 11, 2008.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Appellant is currently an officer in the United States Army serving on full-time active duty.  He first entered active duty in January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Appellant's February 2009 substantive appeal was unclear as to whether he desired a hearing before the Board.  A clarification letter was sent to the Appellant.  In a March 2011 response, the Appellant indicated that he did not wish to appear at a hearing and that his case should be considered on the evidence of record. 


FINDINGS OF FACT

1.  The Appellant's certification of enrollment verified full time enrollment between July 7, 2008 and July 11, 2008.  

2.  The Appellant was paid at the proper rates for his educational program.


CONCLUSION OF LAW

Additional payment of benefits under the provisions of Chapter 30, Title 38, United States Code MGIB, for the period of enrollment between July 7, 2008 and July 11, 2008, is not warranted.  38 U.S.C.A. §§ 3014 (West 2002); 38 C.F.R. §§ 21.7070, 21.7137 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)

However, the Board finds that the notice and duty to assist provisions of the VCAA do not apply to this appeal as it is relevant to a different chapter than the one that is on appeal.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, the fact that Appellant was not given notice of the VCAA has not prejudiced the Appellant in pursuing this claim.

Instead, Part 21 of Title 38 of the C.F.R. has its own regulations discussing VA's duty to notify and assist that are substantially similar to the requirements of the VCAA.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  With respect to its duty to notify, except when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit, VA is obligated to notify the claimant of any information and evidence that is necessary to substantiate the claim, and inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031.

In this case, the Appellant was not provided with this notice prior to the first decision made on this claim.  However, the Board concludes that the Appellant was not prejudiced by this defect.  Specifically, in a January 2009 Statement of the Case (SOC), the Appellant was notified as to what evidence he needed to provide in order to support his claim.  Moreover, the letter explained to the Appellant in detail how his MGIB benefits were calculated.


Additionally, the evidence and the Appellant's own statements in his August 2008 claim and August 2008 notice of disagreement indicate that he had actual knowledge of what evidence was required to support his claim.  Specifically, in his notice of disagreement he indicated that he was entitled to the full time rate and that his one week class was the equivalent of a full semester course.  

Therefore, while the Appellant was not provided with notice in accordance 38 C.F.R. § 21.1031, the evidence indicates that this defect was cured by subsequent notice.  Moreover, through his submissions, he displayed actual knowledge of what was required to support his claim.  Therefore, the Board determines that he was not prejudiced by any original notice defect.

With respect to the duty to assist, VA is obligated to assist the Appellant, upon completion of a complete or substantially complete application, by making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and providing the assistance described to an individual attempting to reopen a finally decided claim.

In this case, the VA has acquired records relating to payments the Appellant received from VA and from the MGIB, and has also acquired certifications of enrollment from the Appellant's school.  Therefore, the available records have been obtained in order to make an adequate determination as to this claim.

Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

II.  Entitlement

The Appellant contends that he is entitled to additional payment of benefits under Chapter 30, Title 38, United States Code MGIB, for a period of enrollment between July 7, 2008 and July 11, 2008.

The Board first points out that the Montgomery GI Bill replaced the Vietnam-Era GI Bill (Chapter 34) for providing an educational assistance program for certain Veterans and service members.  38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7000-7320 (2010).  The Appellant had Chapter 34 eligibility because he entered active duty prior to January 1, 1977.  However, assistance under the Vietnam-Era GI Bill has been terminated.  See 38 U.S.C.A. § 3462(e) (West 2002 & Supp. 2010).  No educational assistance shall be afforded any eligible Appellant under Chapter 34 after December 31, 1989.  Id; see also Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006) ("Congress expressly abrogated Chapter 34 benefits for all Veterans on December 31, 1989 (citing Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  

The provisions for Chapter 30 benefits allow for some individuals to be eligible for a Chapter 34 to Chapter 30 conversion. See 38 C.F.R. § 21.7040(b).

The issue in this case is not whether the Appellant is entitled to payment under the MGIB.  Records in the file indicate that the Appellant successfully converted his Chapter 34 benefits to Chapter 30 benefits.  Rather, the issue regards whether the Appellant was adequately reimbursed for costs associated with a "mini-term" 3 credit graduate course held between July 7, 2008 and July 11, 2008. 

A certification of enrollment from the Appellant's educational institution verified that between July 7, 2008 and July 11, 2008 he was enrolled for 3 credit hours on a full time training basis.  The Appellant was charged $1096.00 for his total tuition and fees.  The provisions of 38 C.F.R. § 21.7137 reflect the rate of payment of basic educational assistance for individuals with remaining entitlement under 38 U.S.C.A. § Chapter 34.  For training that occurs after September 30, 2007 and before August 1, 2008, the monthly full time rate, with no dependents, is $1289.00.  38 C.F.R. § 21.7137(a)(1)(iii) (2010).  There is no indication that the Appellant is entitled to an increase ("kicker") in basic educational assistance rates for service in the Selected Reserve.  38 C.F.R. § 21.7137(d).  In fact, when the Appellant initially applied for education benefits in February 2001, he indicated that he was applying under the Montgomery GI Bill- Active Duty Educational Assistance Program.  He did not mark the category for Montgomery GI Bill- Selected Reserve Educational Assistance Program. 

The Appellant asserts that he is entitled to the full time monthly rate of $1289.00 for his course.  He indicates that the fact that his class was held over a week long period, as opposed to the length of the semester, should not impact his reimbursement.   

Pursuant to 38 C.F.R. § 21.7070, an eligible service member or veteran is entitled to a monthly benefit for periods of time during which he or she is enrolled in, and satisfactorily pursuing an approved program of education.  As previously noted, the certification of enrollment only verifies that the Appellant was enrolled between July 7, 2008 and July 11, 2008, for a total of 5 days.  38 C.F.R. § 21.7152 (2010).  Therefore, because he was only "enrolled in" for 5 days, he is only legally entitled to a portion of the full-time monthly rate.  The monthly rate during the period of time that his course took place was $1289.00.  This monthly rate divided by 30 days, provides for a daily rate of $42.97.  This rate multiplied by the 5 days he was enrolled provides that he be reimbursed $214.83.  As the Appellant was already reimbursed $214.83, no additional award is warranted. 

The Board has decided this case based on its application of this law to the pertinent facts.  The law and regulation simply state that the service member or veteran is to paid at a monthly rate.  There is no other recourse than to prorate that amount in accordance with the time/days the Appellant took to take his course.  Accordingly, the Board finds that the Appellant was appropriately awarded $214.83 for the period from July 7, 2008 to July 11, 2008.

The Board acknowledges the Appellant's essential arguments that he should be reimbursed for the entire cost of his class held between July 7, 2008 and July 11, 2008 in the interests of fairness and equity and to accord justice.  In this regard, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  Thus, the appellant is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West, 11 Vet. App. 45, 50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that section 503(a) authorizes the Secretary of VA to grant relief that is equitable in nature as distinct from the Secretary of VA's authority, exercised through Board, to determine entitlement to benefits under law)); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration).


ORDER

Additional payment of benefits under the provisions of Chapter 30, Title 38, United States Code MGIB, for the period of enrollment between July 7, 2008 and July 11, 2008 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


